Citation Nr: 0806105	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-10 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected chrondomalacia, right knee with history of 
recurrent strains.

2. Entitlement to an initial compensable rating for service-
connected chrondomalacia, left knee.  


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the symptomology of his service-
connected knee disabilities has a significant impact on his 
activities of daily living, and thus warrant an initial 
compensable rating.  The Board determines that a remand is 
necessary to afford the veteran another VA examination and to 
comply with requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006)).

The Board notes that the veteran underwent a VA examination 
in August 2004, but determines that the findings from this 
examination are inadequate for the Board to thoroughly 
evaluate the level of disability the veteran currently 
experiences as a result of his service-connected knee 
disabilities.  Specifically, the VA examiner did not provide 
an opinion with regard to the DeLuca factors, i.e., any 
additional functional limitations due to pain, weakness, 
fatigability, and lack of endurance.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board notes that the veteran is currently rated under 
Diagnostic Code 5257, recurrent subluxation or lateral 
instability.  Diagnostic Code 5257 does not contemplate 
limitation of motion; therefore, the DeLuca factors do not 
apply to a rating under that Diagnostic Code.  See VAOGPREC 
9-98, published at 63 Fed. Reg. 56,704 (1998).  However, a 
disability rated under Diagnostic Code 5257 may be rated 
separately under Diagnostic Codes 5260, limitation of flexion 
of the knee, and 5261, limitation of extension of the knee.  
See VAOGCPREC 23-97, published at 62 Fed. Reg. 63,604 (1997).  
Therefore, in order for the Board to fully analyze the 
veteran's level of disability, the findings of another VA 
examination, to include consideration of DeLuca, must be of 
record. 
 
Additionally, in Vazquez-Flores v. Peake, the Court of 
Appeals for Veterans Claims' (Court) held that, for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  No. 05-0355 (U.S. 
Vet. App. January 30, 2008).

Although the veteran has been notified that he must submit 
evidence that his service-connected knee disabilities had 
increased in severity and of his and VA's responsibilities in 
obtaining evidence, he was not provided pre-adjudicative 
notice of the relevant diagnostic codes and rating criteria 
or of how disability ratings are determined under the rating 
schedule.  Therefore, this remand for substantive development 
will allow VA opportunity to fully comply with VCAA notice 
requirements under Vazquez-Flores. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a letter 
providing notice of the evidentiary 
requirements of his increased rating 
claim in accordance with Vazquez-
Flores.

2.	The veteran should be scheduled for 
another VA examination to assess the 
current nature and severity of his 
service-connected chrondomalacia of the 
right and left knees.  The claims file 
should be made available to the 
examiner for review, and the report 
should reflect such review.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.  The examination report 
must also address any additional 
functional limitations due to pain, 
weakness, fatigability, and lack of 
endurance.  See Deluca.  

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
initial rating claim should be 
readjudicated, to include all evidence 
received since the March 2006 statement 
of the case.  If the claim remains 
denied, the veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



